Case: 15-60501      Document: 00513609538         Page: 1    Date Filed: 07/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60501                                 FILED
                                  Summary Calendar                           July 26, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
DARCY C. MARTIN,

              Plaintiff - Appellant

v.

COPIAH LINCOLN COMMUNITY COLLEGE, and its Board of Trustees,

              Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-251


Before ELROD, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       The district court granted summary judgment for Copiah Lincoln
Community College in this breach of contract action. We AFFIRM.


                  FACTS AND PROCEDURAL BACKGROUND
       This lawsuit arises out of a complaint filed by Darcy Martin, proceeding
pro se, alleging due process and civil rights violations related to his attempts
to enroll in classes at Copiah Lincoln Community College (“Co-Lin”). Co-Lin


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60501     Document: 00513609538     Page: 2   Date Filed: 07/26/2016



                                  No. 15-60501
counterclaimed for Martin’s unpaid account balance of $625. The parties later
entered into a confidential settlement agreement. The relevant terms included
both parties’ dismissal of their claims; Co-Lin’s agreement to release Martin’s
academic transcript, upon Martin’s written request, to Michael Tanner, Co-
Lin’s then-Vice President of Business Affairs; and Co-Lin’s agreement to
“extinguish” the debt on Martin’s account. The district court entered final
judgment based on the settlement agreement in March 2014.
        About four months later, Martin filed a new complaint alleging that Co-
Lin breached the agreement. He reasserted some of his previous claims and
brought new ones too. Most importantly, Martin contended that Co-Lin failed
to send his transcript to Hinds Community College, preventing him from
continuing his education and causing him emotional distress.
        The magistrate judge consolidated Martin’s new case with the
previously-settled lawsuit. Co-Lin then filed a motion for summary judgment
seeking enforcement of the settlement agreement and an award of attorneys’
fees.   After the motion was fully briefed and an evidentiary hearing was
conducted, the magistrate judge granted summary judgment for Co-Lin and
awarded an as-yet undetermined amount of attorneys’ fees. Martin timely
appealed, contending that it was error to grant summary judgment for Co-Lin,
not to allow Martin to present his claims to a jury, and to award attorneys’
fees. Martin also argues that the sua sponte recusal of two of the magistrate
judges assigned to his case was “detriment[al]” to him. We examine each of
these arguments in turn.


                                 DISCUSSION
        We review summary judgment de novo. Baker v. Am. Airlines, Inc., 430
F.3d 750, 753 (5th Cir. 2005). Summary judgment is proper “if the movant
shows that there is no genuine dispute as to any material fact and the movant
                                       2
    Case: 15-60501    Document: 00513609538     Page: 3    Date Filed: 07/26/2016



                                 No. 15-60501
is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
      Martin claims that Co-Lin breached the settlement agreement by failing
to provide him or Hinds a copy of his transcript, and by failing to remove his
former debt and all references to his debt on his student account. He also
argues that the defendants should have informed at least some Co-Lin
employees about the suit, as “all of [Co-Lin] employees must be told of all legal
actions against t[h]em by the U.S. District Court.”
      On summary judgment, there was undisputed evidence that Martin
faxed a transcript request on August 5, 2015, and spoke to a records manager
at Co-Lin instead of going through Tanner as the settlement agreement
provides.   Furthermore, Tanner approved Martin’s transcript request on
August 6, and a transcript was sent to Hinds on the same date.
      As to his student account, Martin asserts that the records manager told
Martin there was a hold on his account, which is why his request was not
granted immediately. Therefore, Martin argues, Co-Lin has not abided by its
agreement to extinguish his debt. Co-Lin explains, however, that the hold
merely alerted the records manager that Tanner’s approval was needed before
Martin’s transcript could be released, which aligns with the terms of the
settlement agreement. It is clear that a transcript was promptly sent, and
there is no evidence that Martin has any debt to Co-Lin.
      Martin’s argument that Co-Lin failed to inform its employees about the
settlement seems to be a complaint that certain obligations were not honored
because relevant employees were not told what they were supposed to do. We
have already discussed that the complaint about a hold on his account has no
validity. We find nothing in the record to support that Co-Lin “swept terms of
the settlement under the rug,” as Martin argues, and thereby prevented
compliance with the agreement.       In addition, Co-Lin was prohibited from
disclosing the agreement’s terms. Thus only select employees were informed.
                                       3
    Case: 15-60501      Document: 00513609538    Page: 4   Date Filed: 07/26/2016



                                  No. 15-60501
      Summary judgment was appropriate.          Therefore, Martin’s argument
that the magistrate judge erred in denying him a jury trial fails. A defendant
is not “required to bear the cost of trying . . . a case” when it “can and should
be resolved on summary judgment.” Little v. Liquid Air Corp., 37 F.3d 1069,
1076 (5th Cir. 1994).
      We also agree with the magistrate judge’s refusal to consider claims in
Martin’s pre-settlement complaint. Martin “voluntarily settled [his] claims
and may not renounce [his] settlement agreement to bring suit for additional
relief.” See Wiley v. Paulson, 329 F. App’x 512 (5th Cir. 2009). Nor will we
consider any of the new constitutional or statutory claims Martin presents, as
they are inadequately briefed. See Nat’l Bus. Forms & Printing, Inc. v. Ford
Motor Co., 671 F.3d 526, 531 n.2 (5th Cir. 2012).
      Martin next contends that he was prejudiced because two magistrate
judges, one of whom authored the summary judgment order, sua sponte
recused themselves from his case for unknown reasons. We have recognized
that recusal is left to a judge’s discretion and “the standard practice is not to
give reasons.” Hill v. Schilling, 593 F. App’x 330, 334 (5th Cir. 2014).
      Finally, Martin contests the attorneys’ fee award. Co-Lin has filed its
affidavit in support of its request for fees, but the magistrate judge has not yet
reduced the award to a “sum certain.” See Southern Travel Club, Inc. v.
Carnival Air Lines, Inc., 986 F.2d 125, 131 (5th Cir. 1993). Thus, we lack
jurisdiction to review the award of attorneys’ fees at this time. See id.
      AFFIRMED.




                                        4